DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuating element in claims 1, 5-7 and 12, which is defined in the specification as a manually actuable, movable component (Paragraph 15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicklas (US 3,866,629).
Regarding claim 1, Nicklas discloses a sanitary outlet unit, comprising:
		a housing (30, 31); 
a valve element (36) arranged in a flow path (Examiner’s Annotated Figure 2) in 			the housing (31) (Figure 4), 
	the valve element (36) is switchable between an open position (upward diverting position) and a closed position (lower non-diverting position) (Column 6, lines 46-49 and 63-65), the closed position being arranged below the open position in a use position of the sanitary outlet unit (Column 6, lines 46-49 and 63-65, The piston is moved upwardly from the lower non-diverting position to the upward diverting position), and the valve element (36) is configured to automatically fall to the closed position upon a pressure drop of water in the flow path (Column 5, lines 29-33);
In re Hutchinson, 69 USPQ 138; The counterpart surface is capable of being wet; Column 6, lines 48-51, Water flows through the channels in the valve; Due to the smaller flow area of the channels in the valve, when the valve is in the lowered position, water can flow about the top of the contact surface, accumulate, and reach the counterpart surface) 
an impact surface (40) formed on the valve element (10) and, in the open position (Figure 4), the impact surface (40) is adapted to be acted upon by a pressure prevailing in the flow path (Column 7, lines 2-4), such that the contact surface (Examiner’s Annotated Figure 2) is pressed against the counterpart surface (Examiner’s Annotated Figure 2) (It has been held that the recitation that an element is adapted to perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138; Column 7, lines 6-8, The pressure of the water will cause the contact surface to remain pressed against the counterpart surface); and
an actuating element (42, 41) that is accessible from outside the housing (31) and with which the valve element (36) is transferable from the closed position to the open position (Column 6, lines 63-65), and the flow path (Examiner’s Annotated Figure 2) is limited to a greater extent in the closed position than in the open position (Column 

    PNG
    media_image1.png
    496
    675
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 2, Nicklas discloses the sanitary outlet unit as claimed in claim 1, wherein the impact surface (40) is formed on a side of the valve element (36) directed away from the contact surface (Examiner’s Annotated Figure 2), and a displacement body (39) is formed on the valve element (36), said displacement body (39), in the open position, is arranged in a receiving space (Examiner’s Annotated Figure 2) closeable by 
Regarding claim 3, Nicklas discloses the sanitary outlet unit as claimed in claim 2, wherein the displacement body (39) is guided in the receiving space (Examiner’s Annotated Figure 2, The displacement body is lifted into and moved out of the receiving space).
Regarding claim 5, Nicklas discloses the sanitary outlet unit as claimed in claim 1, wherein the actuating element (42, 41) is rod shaped (Figure 4, Element 41 of the actuating element is rod shaped)
Regarding claim 6, Nicklas discloses the sanitary outlet unit as claimed in claim 1, wherein the actuating element (42) is formed separately from the valve element (36) and is movable independently thereof (Column 6, lines 32-34, The actuating element is threaded onto the valve element; As such, the actuating element; It is also movable independently of the valve element, as it may be unscrewed from the valve element).
Regarding claim 7, Nicklas discloses the sanitary outlet unit as claimed in claim 6, wherein the actuating element (42) is guided displaceably in the housing (Column 6, lines 47-65 and Figure 4, The actuating element translates from a lower position to the upward position depicted in figure 4.As depicted, the actuating element is seated within element 30 of the housing in the raised position; The element translated through the bottom of the housing to reach the depicted position).
Regarding claim 8, Nicklas discloses the sanitary outlet unit as clamed in claim 1 further comprising a flow obstacle (Examiner’s Annotated Figure 2) formed by a valve seat of the valve element (36) and in the open position in the flow path (Column 6, lines 34-38), the impact surface (40) is arranged upstream from the flow obstacle (Figure 4).
Regarding claim 9, Nicklas discloses the sanitary outlet unit as claimed in claim 8, wherein the contact surface (Examiner’s Annotated Figure 2) is formed on an encircling rim (39) which, in the closed position, interacts with the valve seat (Examiner’s Annotated Figure 2) to provide an at least partial closure (Column 6, lines 47-53, In the lower position, water is closed off to only flowing through the flapper).
Regarding claim 10, Nicklas discloses the sanitary outlet unit (1) as claimed in claim 1, further comprising a flow rate regulator (32) arranged upstream from the valve element (36) in the flow path (Examiner’s Annotated Figure 1) (The opening is interpreted as a flow rate regulator, because by its size, it limits the rate of flow that may enter the flow path).
Regarding claim 11, NIcklas discloses the sanitary outlet unit as claimed in claim 1, wherein the contact surface (Examiner’s Annotated Figure 2), in the closed position, is on the inflow side of the valve element (36) (Column 6, lines 47-53, In the closed position, the contact surface is on the top side, which is the side the water flows into the flapper).
Regarding claim 13, Nicklas discloses the sanitary outlet unit as claimed in claim 1, further comprising a flow baffle (34) arranged such that, in the closed position (lower non-diverting position), the valve element is (36) at least partially screened off in a circumferential direction (Figure 4, The flow baffle circumferentially surrounds the valve element in its open and closed positions, screening it from water flowing through the weep channel 44 (Column 7, lines 8-12)), and the flow baffle is arranged behind the impact surface (40) (Figure 4, The flow baffle extends behind the impact surface) and protrudes into a valve chamber that receives the valve element (Examiner’s Annotated Figure 2, The flow baffle protrudes from the bottom of the flow path into the valve channel).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Nicklas.
Regarding claim 1, Nicklas discloses a sanitary outlet unit, comprising:
		a housing (1, 7); 
a valve element (10) arranged in a flow path (Figure 2) in the housing (1, 7) (Figure 2), 
	the valve element (10) is switchable between an open position (upward diverting position) (Figure 2) and a closed position (lower non-diverting position) (Column 4, lines 18-22 and 57-65) (Figure 1), the closed position being arranged below the open position in a use position of the sanitary outlet unit (Figures 1 and 2), and the valve element (36) is configured to automatically fall to the closed position upon a pressure drop of water in the flow path (Column 5, lines 29-33);
the valve element (10) has a contact surface (11) which, in the open position (Figure 1), bears on a counterpart surface (5) of the housing (1, 7) (Figure 2) and, in the closed position (lower non-diverting position), is spaced apart from the counterpart surface (Figure 1), such that the counterpart surface (5) in the closed position (Figure 1) is adapted to be wettable by water in the flow path (It has been held that the recitation that an element is adapted to perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138; The counterpart surface is capable of being 
an impact surface (Bottom surface of 10) formed on the valve element (10) and, in the open position (Figure 1), the impact surface (40) is adapted to be acted upon by a pressure prevailing in the flow path (Column 5, lines 29-33), such that the contact surface (11) is pressed against the counterpart surface (5) (It has been held that the recitation that an element is adapted to perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138; Column 5, lines 29-33, The pressure of the water will cause the contact surface to remain pressed against the counterpart surface); and
an actuating element (13) that is accessible from outside the housing (1, 7) (Figure 1) and with which the valve element (10) is transferable from the closed position to the open position (Column 4, lines 58-62), but fails to disclose a structure wherein the flow path is limited to a greater extent in the closed position than in the open position to provide a positive flow rate that is lower than a flow rate in the open position for an automatic water saving function.
The second embodiment (Figures 3-4) discloses a configuration wherein the flow path (Examiner’s Annotated Figure 2) is limited to a greater extent in the closed position than in the open position (Column 6, lines 47-52, The water has a lesser flow area in the lower position, as the water is directed through the holes in the valve, as opposed to an open passage about the bottom surface of the valve) to provide a positive flow rate that is lower than a flow rate in the open position for an automatic water saving function (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Moving of the element to the closed position will provide for a lower flow rate and therefore, water saving function).

Regarding claim 17, Nicklas discloses the sanitary outlet unit (1) as claimed in claim 1, wherein the contact surface (11) bears on the counterpart surface (5) in a contact region (Figure 2, The space where the contact surface meets the counterpart surface), and a distance is formed outside of the contact region (Figure 2, There is a space between the wall of the housing and the wall of the contact surface), and a surface area of the contact region is smaller than a surface area of a surface (25) covered by the contact surface (Figure 2, The contact surface is longer than the counterpart surface, and therefore covers a surface area larger than that of the contact region).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nicklas in view of Fentrouci (US 20060005311).
Regarding claim 12, Nicklas discloses the sanitary outlet unit as claimed in claim 2, but fails to disclose a unit wherein the displacement body is made of a metallic material, and the actuating element is made of plastic.
	Fentrouci discloses a valving structure wherein a displacement body is made of a metallic material and the actuating element is made of plastic (Paragraph 57, lines 4-6, The actuator and valve may be made of plastic or metal).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nicklas with the disclosures of Fentrouci, providing the displacement body (39) to be made of a metallic material, and the actuating element (42, 41) to be made of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One of ordinary skill in the art would have been motivated by the disclosures of Fentrouci to select plastic as the material for the actuating element, and a metal as the material of the displacement element, with confidence that the combination would have provided effective valving of the fluid.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nicklas in view of Denzler (US 2011/0036930).
Regarding claim 14, Nicklas discloses the sanitary outlet unit as claimed in claim 1, but fails to disclose the unit further comprising a flow straightener arranged in the flow path before the valve element
		or as to claim 16, at least one through-flow nozzle arranged in the flow path between the flow straightener and the valve element.
		As to claim 14, Denzler discloses an analogous device that includes a flow 	straightener (7) arranged in the flow path (Interior of 1) upstream of a sanitary outlet unit 	(9) (Figure 1);
claim 16, at least one through-flow nozzle (13) arranged in the flow 	path (Interior of 1) between the flow straightener (7) and the sanitary outlet unit (9) 	(Figure 1).
		It would have been obvious to one having ordinary skill in the art before the 	effective filing date of the claimed invention to modify NIcklas with the disclosures of 	Denzler, further providing:
		as to claim 14, a flow straightener (Denzler, 7) arranged in the flow path (Examiner’s Annotated Figure 2) before the valve element (NIcklas, 36);
		and as to claim 16, at least one through-flow nozzle (Denzler, 13) arranged in 	the flow path (Examiner’s Annotated Figure 2) between the flow straightener (Denzler, 7) and the valve 	element  (NIcklas, 36), in order to provide for desired water properties, as disclosed by Denzler (Paragraph 13, lines 8-13).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nicklas in view of Denzler (US 2011/0036930) and Grether (US 2003/0141384).
Regarding claim 15, Nicklas in view of Denzler discloses the sanitary outlet unit as claimed in claim 14, but fails to disclose a unit wherein the flow straightener has a multi-stage configuration, and includes at least one insert that forms a step.
	Grether (Figure 3) discloses a sanitary outlet unit wherein a flow straightener (6, 27, 20) includes a multi stage configuration (The fluid flows through element 27 and sits on a step of element 20), and includes at least one insert (20) that forms a step (Figure 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify NIcklas in view of Denzler with the disclosures of Grether, replacing the flow straightener of Denzler with a flow straightener (Grether, 6, 27, 20) that includes a multi stage configuration (Grether, The fluid flows through element 27 and sits on a step of element 20), and includes at least one insert .
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	The specific limitation “at least one relief channel [. . . .] is formed between the displacement body and an inner wall of the receiving space, and water displaced from the receiving space is removable via said relief channel” is not anticipated or made obvious by the prior art or record. For example “U.S. ‘826 depicts a relief channel within the body of the valve, but fails to disclose the relief channel being formed between the displacement channel and inner space. U.S. ‘629 discloses a device that includes a relief channel formed within the valve device, and a weep channel formed about the external area of the flow path, but fails to disclose the relief channel being formed between the displacement body and an inner wall of the receiving space. Examiner finds no teaching, suggestion or motivation to modify the prior art devices to arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive.
As to Applicant’s position that Nicklas is not designed to provide a positive flow rate that is lower than a flow rate in the open position, Examiner disagrees. Examiner interprets the flow path as leading through the opening created by ledge 43, as shown in Annotated Figure 2. In the lower position, water flows through the holes 38 of the piston into the opening created by ledge 43. In the raised position, water flows directly through 
Applicant’s arguments with respect to Dan have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752